 

AMENDMENT

TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) dated as of
January 28, 2014, is by and between MGT Capital Investments, Inc. (the
“Company”), and Robert B. Ladd (the “Executive”).

 

WHEREAS, the Company and the Executive are party to that certain Executive
Employment Agreement, dated as of November 19, 2012 (the “Employment
Agreement”);

 

WHEREAS the Employment Agreement may be amended by a writing signed by the
Company and the Executive pursuant to Section 8.1 of the Employment Agreement;

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
as set forth below:

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties, and other good and valuable consideration, the undersigned agree as
follows:

 

1.          The Employment Agreement shall be amended as follows:

 

a.The first sentence and the third sentence of Section 1.2 of the Employment
Agreement (Employment Term) is hereby amended to replace the words “November 30,
2014” with “November 30, 2015.”

 

2.          Except as herein provided, the terms of the Employment Agreement
shall remain in full force and effect.

 

3.          Capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Employment Agreement.

 

4.          This Amendment may be executed in counterparts (including by
facsimile or pdf signature pages or other means of electronic transmission) each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

 

5.          Should any provision of this Amendment be declared illegal, invalid
or unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Amendment as to such jurisdiction (but, to the extent
permitted by law, not elsewhere) and in any event such illegality, invalidity or
unenforceability shall not affect the remainder hereof.

 

 

[Signature Page to Follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  MGT CAPITAL INVESTMENTS, INC.       By: /s/ Robert P. Traversa     Name:
Robert P. Traversa     Title:   Treasurer and CFO

 

  /s/ Robert B. Ladd   Robert B. Ladd

 

[Signature Page to Amendment to Executive Employment Agreement (Ladd)]

 



 

 